SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):May 4, 2013 CARBON SCIENCES, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 000-54817 24-5451302 (State of Incorporation) (Commission File Number) (IRS Employer ID) 5511C Ekwill Street, Santa Barbara, California 93111 (Address of principle executive offices) (805) 456-7000 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Copies to: Gregory Sichenzia, Esq. Marcelle S. Balcombe, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): /_/ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) /_/ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) /_/ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) /_/ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors;Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On May 4, 2013, Byron Elton submitted his resignation as President and CEO of Carbon Sciences, Inc. (the “Company”) effective May 10, 2013. Mr. Elton will remain as Chairman of the Board of Directors of the Company. Mr. William Beifuss, age 68, was appointed to serve as President and CEO and a member of the Board of Directorsof the Company effective May 10, 2013. Mr. Beifuss is a business executive and has served since February 2006 as the Chief Executive Officer of Cumorah Capital, Inc., a private investment company. Mr. Beifuss served as Chairman of the Board of Warp 9, Inc. from December 2008 to January 2013. From June 2010 to April 2012, Mr. Beifuss was the President of Warp 9. He served as the interim Chief Financial Officer of Warp 9 from June 2011 to April 2012. From April 1992 to January 2006, Mr. Beifuss was Chief Executive Officer of Coeur D'Alene French Baking Company. He served as a unit committee chairman of Boy Scouts of America. The Company’s board of directors has approved the payment of a monthly compensation of $20,000 which shall be paid in the form of the issuance of a convertible promissory note which shall have a term of two years and a conversion price which shall be the closing price of the Company’s common stock on the date a notice of conversion is submitted to the Company. Also, on May 4, 2013, Lee Daniels resigned as Director of the Company, effective May 10, 2013. SIGNATURE Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Carbon Sciences, Inc. By: /s/ Byron Elton Byron Elton Chief Executive Officer & President Date:May 9, 2013
